NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted August 15, 2007
                             Decided August 16, 2007

                                      Before

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 07-1018

UNITED STATES OF AMERICA,                    Appeal from the United States District
         Plaintiff-Appellee,                 Court for the Northern District of Indiana,
                                             South Bend Division
              v.
                                             No. 3:06-cr-80-RLM
RONALD BARKER,
         Defendant-Appellant.                Robert L. Miller, Jr.,
                                             Chief Judge.

                                    ORDER

       Ronald Barker and his wife had been growing marijuana on their property in
LaPorte, Indiana, for more than a decade when local police discovered their
operation in June 2006 and executed a search warrant. In addition to finding 37
kilograms of marijuana, police recovered 37 firearms, including a World War II-era
Sten machinegun that an ATF agent had to lubricate with oil in order to test fire. A
jury found Barker guilty of conspiracy to manufacture and possess marijuana,
21 U.S.C. §§ 846, 841(a)(1); possession of marijuana with intent to distribute, id.
§ 841(a)(1); possession of firearms (including the machinegun) in furtherance of a
drug trafficking crime, 18 U.S.C. § 924(c)(1); possession of firearms as an unlawful
user of a controlled substance, id. § 922(g)(3); and maintaining a residence for the
purpose of manufacturing a controlled substance, 21 U.S.C. 856(a)(1). The district
No. 07-1018                                                                    Page 2

court sentenced Barker to a total of 420 months’ imprisonment; the conspiracy and
marijuana-possession counts carried statutory minimum sentences of 60 months,
see 21 U.S.C. § 841(b)(1)(B)(vii), and the § 924(c) count, because of the machinegun,
carried a consecutive statutory minimum of 360 months, 18 U.S.C. § 924(c)(1)(A),
(B)(ii).

       Barker filed a timely notice of appeal, but his appointed counsel now seeks to
withdraw because he cannot discern a nonfrivolous basis for the appeal. See Anders
v. California, 386 U.S. 738 (1967). Barker has not accepted our invitation to
comment on counsel’s motion. See Cir. R. 51(b). Our review of the record is limited
to the potential issues identified in counsel’s facially adequate brief. See United
States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

        Counsel identifies only one potential issue: whether Barker might argue that
the district court erred in determining his sentence on the 924(c) count because the
Sten machinegun was unable to be fired in the condition in which police found it,
and therefore should not have been considered a machinegun for purposes of
§ 924(c)(1)(B). The term “machinegun” is defined in 18 U.S.C. § 921(23), which in
turn incorporates the definition in 26 U.S.C. § 5845(b): “any weapon that shoots, is
designed to shoot, or can be readily restored to shoot, automatically more than one
shot, without manual reloading, by a single function of the trigger.” Here, the ATF
agent easily restored Barker’s Sten machinegun to shoot simply by applying some
oil. As the district court aptly observed, “a machine gun that needs lubrication to
function as it was designed to function is no less a machinegun than a squeaky
hinge is anything other than a hinge.” Indeed, even an inoperable machinegun is
still a “machinegun” for purposes of § 924(c)(1). See United States v. Pena-Lora, 225
F.3d 17, 31, 32 (1st Cir. 2000) (affirming defendant’s conviction and sentence under
§ 924(c) where machinegun was damaged or clogged and could not fire without
repair); United States v. Moore, 919 F.2d 1471, 1475-76 (10th Cir. 1990) (rejecting
argument that defendant could not be convicted under § 924(c) because his Sten
machinegun was inoperable); see also United States v. Castillo, 406 F.3d 806, 817
n.3 (7th Cir. 2005) (“There is no prerequisite that the gun be operable to be a
“firearm” under 18 U.S.C. § 924(c).”); United States v. Alanis, 265 F.3d 576, 591 (7th
Cir. 2001) (holding that even inoperable gun qualifies as a firearm for purposes of
18 U.S.C. § 922(g)); United States v. Buggs, 904 F.2d 1070, 1075 (7th Cir. 1990)
(same). Thus, we agree with counsel that any argument regarding Barker’s
sentence under § 924(c) would be frivolous.

     Accordingly, counsel's motion to withdraw is GRANTED, and the appeal is
DISMISSED.